PER CURIAM.
Roosevelt Glenn appeals the order revoking his probation in Case No. 82-3687 and the sentence resulting from the order of revocation. He also appeals the judgment and sentence in Case No. 84-14027.
We have considered each of the points raised by the appellant. Upon examining the record, we find that the court erred on August 12, 1985, by increasing the sentence in count II of Case No. 82-3687 from five to seven years. See Katz v. State, 335 So.2d 608 (Fla. 2d DCA 1976). We therefore vacate the sentence on count II in that case and remand for reduction of the sentence to five years. The judgments and sentences in both cases are otherwise affirmed.
We also note that the written order of revocation of probation in Case No. 82-3687 does not comport with the court’s oral pronouncement of May 23, 1985. See Sampson v. State, 375 So.2d 325 (Fla. 2d DCA 1979). On remand the trial court is instructed to correct the written order to conform with the court’s oral pronouncement of May 23, 1985.
Affirmed in part and remanded in part.
SCHOONOVER, A.C.J., and HALL and THREADGILL, JJ., concur.